Title: From Thomas Jefferson to Thomas Mann Randolph, 8 June 1826
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monto
June 8. 26
I have for some time entertained the hope that your affairs being once wound up, your mind would cease to look back on them, and resume the calm so necessary to your own happiness and that of your family & friends, and especially that you would return again to their society. I hope there remains no reason now to  delay this longer, and that you will rejoin our table and fireside as heretofore. it is now that the value of educn will prove itself to you in the resource  to books of which it has qualified you to avail yourself and which  asked by the conversation and endearmts of your family and every comfort which this place can  be made to afford you will I hope ensure to you future ease and happiness. be assured that to no one will your society be more welcome  than to myself, and that  my affectionate frdship to you and respect are constant and sincereTh: J.